Case 1:19-cv-07727-JGK Document 23 Filed 10/22/19 Page 1 of 2

Jason M. Drangel (JD 7204)
jdrangel(@ipcounselors.com
Ashly E. Sands (AS 7715)
asands(@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman(@ipcounselors.com
EPSTEIN DRANGEL LLP

60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: = (212) 292-5390
Facsimile: (212) 29225391
Attorneys for Plaintiff

Smart Study Co., Ltd.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SMART STUDY CO., LTD.,

1
!
!
Plaintiff
v. |
ADEALS, et al, CIVIL ACTION No.
Defendants | 1: 19-ev-7727 (JGK)
|
J

 

NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Smart
Study Co., Ltd. (“Smart Study” or “Plaintiff’), by its undersigned attorneys, hereby gives notice
of dismissal of all claims against Defendants adeals, Egomall, vipkid and vip_kid in the above-
captioned action, with prejudice, and with each party to bear its own attorneys’ fees, costs and

expenses.
Case 1:19-cv-07727-JGK Document 23 Filed 10/22/19 Page 2 of 2

Dated: October 22, 2019

It is so ORDERED.

Signed at New York, NY on

BY:

2019.

Respectfully submitted,

EPSTEIN DRANGEL LLP

CBS

Brieanne Scully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42"4 Street, Suite 2520
New York, NY 10165
Telephone: = (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff

Smart Study Co., Ltd.

 

Judge John G. Koeltl
United States District Judge
